                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                  :   CRIMINAL ACTION NO. 1:12-CR-9
                                           :
             v.                            :   (Chief Judge Conner)
                                           :
JAMAEL STUBBS,                             :
                                           :
                   Defendant               :

                                       ORDER

      AND NOW, this 16th day of October, 2019, upon consideration of the motion

(Docs. 351, 360) for either a Rule 15 amendment or Rule 60 relief by Jamael Stubbs,

and the parties’ respective briefs in support of and opposition to said motion, and

for the reasons set forth in the accompanying memorandum, it is hereby

ORDERED that:

      1.     Defendant’s motion (Doc. 351) to vacate, set aside, or correct his
             sentence pursuant to 28 U.S.C. § 2255 is DISMISSED without
             prejudice to his right to petition the United States Court of Appeals for
             the Third Circuit for permission to file a second or successive motion
             under § 2255. See 28 U.S.C. § 2255 Rule 4(b), 9.

      2.     The court finds no basis to issue a certificate of appealability. See 28
             U.S.C. § 2253(c)(2); 28 U.S.C. § 2255 Rule 11(a).




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
